Citation Nr: 1526530	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-05 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an apportionment of the Veteran's disability compensation benefits for the support of his child D.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

Appellant represented by:	Unrepresented


WITNESSES AT HEARING ON APPEAL

Appellant and NM

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to February 1986.  The Appellant is his former spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision by a Department of Veterans Affairs (VA) Regional Office (RO).

A claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102 (2014).  See 38 C.F.R. §§ 20.500-20.504 (2014).  The term "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. 
§ 20.3(p).  Under the applicable regulations, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  In addition, upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties will be furnished with a copy of the statement of the case. 38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 C.F.R. § 19.102.

The Appellant provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2015.  Further, the record reflects the Veteran was notified of the date and time of this hearing, but he did not appear.  A transcript of this hearing is of record.

For the reasons detailed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant's apportionment claim for D was denied below on the basis that he was not residing with her at the time of the decision, and that the evidence showed the Veteran paid $300 per month for his support.  Further, it was noted that D became 18 in November 2011, and was no longer considered a minor child by VA.  The Board also notes that in a January 2012 statement the Veteran reported that D was currently residing with him.

The Board notes, however, that the Appellant indicated at her hearing that the Veteran did not provide a full $300 per month in support at the time in question; that he should provide a greater amount of financial support than he was at that time; and that she was still providing financial support for her son when he was not residing with her at the time in question.  See Transcript pp. 4-5.  Further, she indicated that D (her son) was pursuing his GED after he turned 18-years-old, which indicates an apportionment may still be warranted after November 2011 based upon pursuing a course of instruction at an approved educational institution as noted under 38 C.F.R. § 3.57.  See Transcript p.  6.  The Appellant also indicated that D had been residing with her until a week prior to the hearing.  See Transcript p. 7.

In view of the foregoing, the Board finds that a remand is required to obtain updated financial information from both the Appellant and the Veteran for the period in question; as well as to obtain additional information regarding the level of the Veteran's support during this period, whether D was pursuing a course of instruction at an approved educational institution after turning 18-years-old, and whether he was residing with the Appellant during this period.  Moreover, in light of the contested claims procedures, the Board observes the Veteran should be provided with the opportunity to respond to the contentions advanced by the Appellant at the February 2015 hearing.

Accordingly, the case is REMANDED for the following action:

1.  Request clarification from the Appellant and the Veteran as to where D resided from the time of the original apportionment claim in August 2011 to the present; the extent to which the Veteran provided financial support for D during this period; and to what extent D was pursuing a course of instruction after turning 18-years-old, to include the pertinent education institution.

2.  Provide both the Appellant and the Veteran with Financial Status Report forms, and request that both parties provide up-to-date information on these forms as to their respective income, expenses, assets and debts since 2011.

3.  After undertaking any development deemed essential in addition to that specified above, prepare a formal decision with respect to apportionment, which accounts for the entire claim period.  A Supplemental Statement of the Case (SSOC) should be provided to both parties in this case.

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

